Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 1/22/2021 has been entered.
Election/Restrictions
Claims 1 and 4-15 are pending in the application. Pursuant to Applicants’ 7/31/2019 response to the Restriction Requirement set forth 5/31/2019, claims 1 and 4-10, constituting Group I, are under examination, and claims 11-15 are withdrawn.
In response to a Species Election requirement, Applicants elected a method of use comprising administration of plerixafor.
 Claim Objections
Claim 1 is objected to because it is unnecessarily confusing to use two symbols, Y and Z, to represent identical moieties. Additionally, the claim is confusing because it states that R and R' are “identical or different” and that both represent methylene. If both represent methylene, they are identical. Additionally, Claim 6 is objected to because of the misspelling of “IFN.” Appropriate correction is required.
Claim Rejections – Improper Markush Grouping
Claims 1, 4, and 6-10 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping that is formula (I) lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature because of the great variety of components A, Z, and Y.
Formula (I) encompasses numerous options for these component moieties. Both definitions -- “aryl or heteroaryl groups having from 3 to 8 carbon atoms” and “cyclic polyamine moieties having from 9 to 20 ring members and from 3 to 6 amine groups in the ring spaced by 2 or more carbon atom from each other” – encompass components which differ significantly. Four examples of compounds of formula (I) are shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

These compounds lack the required shared substantial structural feature with one another and also with the elected species.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 6-10 are rejected under 35 U.S.C. §112, first paragraph, because the specification fails to comply with the written description requirement. That is, the rejection on this basis that was set forth in the Office action mailed 7/23/2020 is maintained. Applicants’ argument in traverse has been carefully considered but has been found unpersuasive, as explained below.
These claims encompass a method of use comprising administering to an individual a compound according to formula (I). Formula (I) encompasses compounds in which the core group A is any aryl or heteroaryl group having 3-8 carbon atoms. This would include, among many others, the following:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Furthermore there are a plurality of options for points of attachment in each of these core A groups.
Additionally, the options for Z and Y also vary widely, encompassing rings of from nine to twenty ring members, and from three to six ring nitrogen atoms in each. Because of differences in size and shape of the rings in A, Y, and Z, as well as options for placement of Z and Y relative to each other on ring system A, the numerous options for formula (I) would be expected to have different properties.
Under MPEP 2163, the written description requirement for a genus may be satisfied by description of a representative number of species via actual reduction to practice, via reduction to drawings, or via disclosure of relevant identifying characteristics. In this section the MPEP states that a “representative number of species” means a sufficient number of species to reflect the variation within the genus. Citing caselaw, the section further states that “[a] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." 
In the instant specification the sole species disclosed is plerixafor, also known as AMD3100.
In their 11/23/2020 Remarks, Applicants assert that the genus of formula (I) “is structurally close to the exemplified compound and it is most likely that the properties of the exemplified compound are also shown by the genus.” The examiner cannot agree that plerixafor is “structurally close” to any of the compounds of formula (I) that are depicted above in paragraph 6. Moreover, the assertion that all compounds of the genus have the same properties as plerixafor lacks any supporting data or reasoning. Given the variety of compounds encompassed  in view of the extreme sensitivity to stereochemical differences that is characteristic of receptor-ligand binding interactions, even the meta isomer of plerixafor, 1,1'-[1,3-phenylenebis(methylene)bis-1,4,8,11-tetraazacyclotetradecane, cannot be assumed to have the same properties as plerixafor.
For these reasons, the rejection of these claims as lacking written description support is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the elected species plerixafor, aka AMD3100, claims 1 and 4-10 are rejected under 35 U.S.C. §102(a)(1) as anticipated by Davies, S.L et al., Drugs of the Future, 2007, vol. 32, pp. 123-136; by Lukacs, N. et al., Am. J. Pathol. 2002, vol. 160, pp. 1353-1358; and by deClerq, E. Nat. Rev. Drug Discov. 2003, vol. 2, pp.581-587.  All three references are of record and have been discussed earlier in the prosecution of this case.
MPEP2112.02 states that if a prior art device would necessarily perform the method claimed, then the method is considered to be anticipated by the prior art device. Citing caselaw, this section further states that when a claim recites using an old composition or structure and the “use” is directed to a result or property of that composition, or structure, then the claim is anticipated. Moreover, the section emphasizes that even if the prior art references do not disclose a specific recognition of the result or property, nevertheless, it is tantamount only to finding a property in the old composition. The three references cited in paragraph 11 all disclose the administration of plerixafor, aka AMD3100, as Applicants have explicitly acknowledged.
In their 7/31/2019 Remarks, at p. 2, Applicants acknowledge that Davies 2007 discloses preclinical and clinical studies involving plerixafor aka AMD3100. In their Remarks, Applicants 
Similarly, at p. 1 of the 7/31/2019 Remarks Applicants acknowledge that Lukacs 2002 discloses (see Abstract) the administration of AMD3100 to animals. Here too, the administration gives rise to effects that are inherent in the compound. The discovery of these effects of a known compound is not in itself patentable. At p. 1353, final sentence, to p.1354 col 1, Lukacs discloses the prior administration of plerixafor to cells in culture, as recited in claim 10.
Additionally, as Applicants further acknowledge in the 7/31/2019 Remarks, at p. 3, DeClerq 2003 “focuses on the discovery, development, and applications of AMD3100. Specifically, deClerq documents the “recognition of AMD3100 as a clinical candidate for treatment of HIV (p. 586, col 2), as well as the “in vitro use” of the compound (as recited in claim 10) of AMD3100 on HIV strains (p. 583, col 3) and in leukemia cells (p. 586, col. 1).
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622